Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
21, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00547-CV
____________
 
IN RE BRIAN KENEFICK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
22, 2009, relator, Brian Kenefick, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Georgia Dempster, presiding judge of the 308th District Court of
Harris County, to vacate those portions of her March 25, 2009 order compelling
him to produce documents that belong to KCO Enterprises, Inc. 
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.